COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judge Elder and Senior Judge Cole
Argued at Richmond, Virginia


KEITH S. DAVIS
                                     MEMORANDUM OPINION * BY
v.   Record No. 0044-96-2             JUDGE LARRY G. ELDER
                                       SEPTEMBER 10, 1996
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF HENRICO COUNTY
                     George F. Tidey, Judge

          Christopher J. Collins for appellant.

          Steven A. Witmer, Assistant Attorney General
          (James S. Gilmore, III, Attorney General;
          Brian Wainger, Assistant Attorney General, on
          brief), for appellee.



     Keith S. Davis (appellant) appeals his convictions for

breaking and entering, in violation of Code § 18.2-91, and grand

larceny, in violation of Code § 18.2-95.    Appellant contends that

the evidence of his fingerprint on a pane of window glass was

insufficient to sustain his convictions.    We disagree and affirm

the trial court's judgment.

     On April 7, 1994, at approximately 9:00 p.m., the occupants

of an apartment in Henrico County returned to their residence

after a four to five hour absence.    The occupants discovered that

a kitchen window pane was missing, their back door was slightly

ajar, and several items had been taken from their apartment.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     An Henrico County Police investigator arrived at the

apartment at 10:30 p.m. that night.   After unsuccessfully

attempting to locate latent fingerprints in the apartment and at

the point of forced entry, the investigator searched the

immediate area.   He discovered a sheet of glass lying a short

distance behind the apartment near a row of trees.   The unbroken

glass pane appeared to be the pane removed from the apartment

window, which was approximately five and one-half feet from the

ground.   A latent fingerprint on the glass matched appellant's

prints.
     The occupants did not know appellant nor had he ever been a

guest in their residence.

     At a bench trial on August 16, 1995, the trial court found

appellant guilty of breaking and entering and grand larceny.

Appellant appeals his convictions to this Court.

     "On appeal, we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom."   Martin v. Commonwealth,

4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).

           To establish a defendant's criminal agency,
           evidence that his fingerprint was found at
           the scene of a crime must be coupled with
           evidence of other circumstances tending to
           reasonably exclude the hypothesis that the
           print was impressed at a time other than that
           of the crime. The circumstances, however,
           need not be totally independent of the
           fingerprint itself and may properly include
           circumstances such as the location of the
           print, the character of the place or premises
           where it was found and the accessibility of



                                -2-
             the general public to the object on which the
             print was impressed.


Tyler v. Commonwealth, 22 Va. App. 480, 482, 471 S.E.2d 772, 773

(1996)(quotations and citations omitted).

     In this case, police found appellant's fingerprint on a pane

of glass approximately fourteen feet behind the apartment.

Appellant unquestionably handled the pane of glass.    The pane

matched the description of the pane of glass removed from the

apartment window.    Additionally, the apartment's occupants did

not know appellant nor had appellant ever been a guest in their

apartment.    Finally, the apartment's five foot high kitchen

window was not easily accessible to the public.    In light of

these facts, appellant's unexplained fingerprint on the glass

"provided sufficient evidence for a rational fact finder to

conclude beyond a reasonable doubt that appellant committed the

crimes."     Id. at 485, 471 S.E.2d at 774.

     The holding in this case follows a long line of cases in

which appellate courts of this Commonwealth have held that

fingerprint evidence along with other suspicious circumstances

may be sufficient to support a conviction for burglary or

robbery.   In Avent v. Commonwealth, 209 Va. 474, 479-80, 164
S.E.2d 655, 659 (1968), the Supreme Court stated:

             A latent fingerprint found at the scene of
             the crime, shown to be that of an accused,
             tends to show that he was at the scene of the
             crime. The attendant circumstances with
             respect to the print may show that he was at
             the scene of the crime at the time it was
             committed. If they do so show, it is a



                                  -3-
          rational inference, consistent with the rule
          of law both as to fingerprints and
          circumstantial evidence, that the accused was
          the criminal agent.


(Quotation and citation omitted).    See also Ricks v.

Commonwealth, 218 Va. 523, 237 S.E.2d 810 (1977)(affirming

convictions of a defendant whose fingerprint was found on a jar

in the bedroom of the burglarized home); Parrish v. Commonwealth,

17 Va. App. 361, 437 S.E.2d 215 (1993)(affirming the conviction

of a defendant whose palm and thumb prints were found on a bank

deposit slip).
     For the foregoing reasons, we affirm appellant's

convictions.

                                                          Affirmed.




                               -4-